          Case 1:20-mc-00282-PAE Document 5 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANDREW SELEVAN,

                                        Plaintiff,                       20-mc-282 (PAE)
                        -v-
                                                                              ORDER
 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received movant Andrew Selevan’s motion to prevent the U.S. Securities

and Exchange Commission (“SEC”) from obtaining certain records held by T.D. Bank, N.A.,

which are the subject of a subpoena issued by the SEC pursuant to its investigation of Norse

Holdings, LLC. Dkt. 4 (“Mtn.”) at 3–4, 7. His motion argues that the disclosure of these

records would violate his ethical obligations with respect to client confidentiality. Id. at 3. To

enable the Court to resolve this motion, if possible, before T.D. Bank’s August 19, 2020 deadline

for compliance with the subpoena, the SEC is directed to file any response to Selevan’s motion

by Monday, August 17, 2020 at 5:00 p.m.

       SO ORDERED.

                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: August 12, 2020
       New York, New York
